*765MEMORANDUM ****
The district court properly granted summary judgment in favor of the Commissioner of Social Security, because the Administrative Law Judge’s (ALJ) finding that Benetha M. Edwards (Edwards) could perform her past relevant work was supported by substantial evidence. See Warre v. Comm’r of Soc. Sec. Admin., 489 F.3d 1001, 1004 (9th Cir.2006) (“We must affirm the decision if it is supported by substantial evidence, which is more than a mere scintilla but not necessarily a preponderance.”) (citation and internal quotation marks omitted).
The ALJ’s finding that Edwards had a sedentary residual functional capacity (RFC) was supported by substantial evidence, as “the ALJ took into account those limitations for which there was record support that did not depend on [Edwards’] subjective complaints.” Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir.2005). The ALJ’s RFC assessment was consistent with the testimony of Dr. Anderson and of Dr. Stewart, as well as the objective medical evidence. See id. (“We will affirm the ALJ’s determination of [Edwards’] RFC if the ALJ applied the proper legal standard and his decision is supported by substantial evidence.”) (citation omitted). Dr. Anderson’s conclusion concerning Edwards’ level of fatigue did not alter her opinion regarding Edwards’ ability to perform her past relevant work.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.